Citation Nr: 0530189	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for benign prostatic 
hypertrophy as a result of exposure to herbicides.  

3.  Whether new and material evidence has been presented in 
order to reopen the issue of entitlement to service 
connection for irritable bowel syndrome (claimed as lower 
abdominal pain).   

4.  Entitlement to service connection for irritable bowel 
syndrome (claimed as lower abdominal pain).   


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1959 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In April 2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  

The issues of service connection for PTSD and service 
connection for irritable bowel syndrome (claimed as lower 
abdominal pain) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 8, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant during a Board hearing that he wished to effect a 
withdrawal of the issue of service connection for benign 
prostatic hypertrophy as a result of exposure to herbicides.  

2.  In an unappealed decision dated in September 1979, the RO 
denied the veteran's claim of entitlement to service 
connection for lower abdominal pain.    

3.  The evidence received since the RO's September 1979 
decision regarding the issue of entitlement to service 
connection for lower abdominal pain, which was not previously 
of record, and which is not cumulative of other evidence of 
record, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant regarding the issue of service connection for 
benign prostatic hypertrophy as a result of exposure to 
herbicides have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

2.  New and material evidence has been presented since the 
September 1979 RO decision, thus, the claim for service 
connection for lower abdominal pain (now framed as service 
connection for irritable bowel syndrome, claimed as lower 
abdominal pain) is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156 (as in effect prior to 
August 29, 2001), 3.160(d), 20.200, 20.302(a), 20.1103 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

Prior to going on the record at a Board hearing held on April 
8, 2005, the veteran informed the Judge that he wished to 
drop the issue of service connection for benign prostatic 
hypertrophy as a result of exposure to herbicides from 
appellate consideration.  The Judge relayed this request on 
the record and asked the veteran to confirm that this was his 
intent, to which he replied in the affirmative.  

This colloquy, which has been memorialized in the hearing 
transcript, constitutes a valid withdrawal of the veteran's 
appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Therefore, the Board finds that the appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

				II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The appellant's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In September 1979, the RO denied service connection for, 
inter alia, lower abdominal pain.  The veteran received 
notice of this decision in October 1979.  As the decision was 
not appealed it, therefore, became final.  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108. 

Here, the appellant filed to reopen his claim in July 2001 
and, in February 2003, the RO denied the claim.  The veteran 
was notified of this decision in February 2003.  The Board 
notes that, the February 2003 rating decision framed the 
issue as "service connection for irritable bowel syndrome 
(claimed as lower abdominal pain)."  Accordingly, the Board 
finds that the September 1979 rating decision, which denied 
service connection for lower abdominal pain, was, 
essentially, an adjudication of the same claim.  See Ashford 
v. Brown, 10 Vet. App. 120 (1997).         

The Board must consider the threshold question of whether new 
and material evidence has been submitted to reopen the 
claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence submitted since the September 1979 rating 
decision includes a July 2002 VA treatment record in which 
irritable bowel syndrome was diagnosed.   

This evidence is new in that it was not before the RO at the 
time of the September 1979 rating decision.  It is material 
in that it diagnoses irritable bowel syndrome; a diagnosis 
was a critical element lacking when the RO adjudicated this 
claim several years ago.  Thus, the evidence submitted since 
the RO's September 1979 rating decision, which was not 
previously of record, and which is not cumulative of other 
evidence of record, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, the claim is reopened.  

					III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) made significant changes 
in VA's duty to notify and assist claimants for benefits 
administered by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been adopted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Because the Board has granted the veteran's claim to reopen 
the issue of entitlement to service connection for irritable 
bowel syndrome (claimed as lower abdominal pain), a detailed 
discussion of whether VA has complied with the duty to assist 
with regard to this issue is unnecessary at this time.  The 
Board is directing further evidentiary development into the 
now-reopened claim and a thorough discussion of the 
application of the VCAA will be included in a subsequent 
decision.  


ORDER

The appeal is dismissed with regard to the issue of service 
connection for benign prostatic hypertrophy as a result of 
exposure to herbicides.  

New and material evidence having been received, the claim of 
entitlement to service connection for irritable bowel 
syndrome (claimed as lower abdominal pain) is reopened.  


REMAND

The Board initially notes that the veteran's claims folder 
includes VA medical records, which contain reports diagnosing 
PTSD.  Personnel records show that the veteran did serve in 
Vietnam.  The record does not show, however, that he has 
received awards or decorations which establish combat 
service, nor is there any other objective evidence currently 
in the claims file which establishes participation in combat 
in Vietnam.  Absent confirmatory evidence of participation in 
combat, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).    

The veteran alleges that he has PTSD as a result of stressors 
he experienced while serving in Vietnam and, as stated above, 
VA medical records show a diagnosis of PTSD.  Specifically, 
the veteran states that he was subject to multiple attacks 
while stationed at Bac Lieu, however, he has not provided any 
specific dates for such.  He also indicated in the April 2005 
Board hearing that he witnessed dead bodies being dropped off 
at a makeshift morgue, which was right next to his site.  His 
personnel records show that the veteran did serve at Bac Lieu 
with Company C, 369th Signal Battalion.  The RO did not make 
any attempts to verify the veteran's alleged stressors.  
Therefore, the Board has determined that the RO should 
request that the veteran identify, with as much specificity 
as possible, the details and dates of his alleged stressors.  
The veteran should be directed to attempt to give the month 
and, if possible, the day on which each described stressor 
occurred.  Thereafter, the RO is to attempt to corroborate 
the veteran's statements.          

The veteran has also indicated that he received psychiatric 
care while at his last duty station, Fort Carson, Colorado.  
He stated in the April 2005 Board hearing that he was having 
panic attacks and that he was placed on medication.  No such 
records are contained in the claims folder.  Accordingly, the 
RO should make a request to Fort Carson to send VA any 
records of psychiatric treatment for the veteran.  

The Board further notes that the veteran submitted a 
statement, received in May 2005, in which he noted that the 
earliest document of rectal biopsy was dated August 7, 1984 
and that it showed chronic inflammation.  However, it does 
not appear that such record has been associated with the 
veteran's claims folder.  Accordingly, the RO is to request 
that the veteran submit this record to VA.  

As was noted above, the veteran's records do show a diagnosis 
of irritable bowel syndrome.  It is also noted that a 
February 2003 colonoscopy report listed post operative 
diagnoses of internal hemorrhoids and diverticulosis.  The 
Board further notes that the veteran's service medical 
records contain numerous reports documenting the veteran's 
complaints of abdominal pain.  In this regard, a July 1977 
record lists an assessment of gastroenteritis.  Therefore, 
the Board has determined that the veteran should be afforded 
a VA examination in which an opinion is rendered regarding 
the probable etiology of any currently diagnosed 
gastrointestinal condition.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Request that the veteran submit to VA 
any treatment records in his possession, 
to specifically include the document of 
rectal biopsy was dated August 7, 1984, 
which he referred to in his statement 
received in May 2005.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
probable etiology of any currently 
diagnosed gastrointestinal condition, to 
include irritable bowel syndrome.  The 
examiner is directed to state whether it 
is at least as likely as not (50 percent 
probability or more) that any diagnosed 
disability was either initially 
manifested during military service or is 
otherwise related to his military 
service.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  Request that the veteran identify, 
with as much specificity as possible, the 
details and dates of his alleged 
stressors.  The veteran should be 
directed to attempt to give the year, 
month and, if possible, the week in which 
each described stressor occurred.  
Thereafter, submit a request to the U.S. 
Armed Services Center for Unit Records 
Research (CURR) for verification of any 
identified stressors dealing with the 
veteran's service in Vietnam at Bac Lieu 
with Company C, 369th Signal Battalion.  
A copy of the veteran's personnel records 
should be forwarded with the request.   

4.  Request that Fort Carson, Colorado, 
send VA any records of psychiatric 
treatment for the veteran.  If the 
request results in a negative response, 
such should be noted in the record.    

5.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more stressors have been 
verified, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD under the criteria as set 
forth in DSM-IV.  If the veteran's 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD, the examiner must 
specify for the record the stressor(s) 
relied upon to support the diagnosis.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  The claims folders and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  

6.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


